NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DONGWANG YU,                                    No.    16-71176

                Petitioner,                     Agency No. A089-994-981

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**
                                Pasadena, California

Before: TASHIMA and LEE, Circuit Judges, and CARDONE,*** District Judge.

      Dongwang Yu, a citizen of China, petitions for review of a Board of

Immigration Appeals’ (BIA) decision upholding an Immigration Judge’s (IJ) denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
of Yu’s applications for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a),

and we deny the petition.

      We review credibility determinations and denials of asylum, withholding, and

CAT relief for substantial evidence, and we uphold an adverse credibility

determination unless “any reasonable adjudicator would be compelled to conclude

to the contrary.” Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017).

1. Substantial evidence supports the adverse credibility determination against Yu.

      In his testimony before the IJ, Yu gave plainly inconsistent answers about the

frequency of his church attendance. Yu’s credibility was further undermined by his

inability to name the current pastor at his church, an implausible response given his

claimed frequency of attendance. Nor could Yu remember when he first began

attending church.

      As to Yu’s interactions with his middle school friend, Yu contradicted himself

by claiming that he rarely saw his friend and then that he had not seen his friend at

all since middle school.

      Yu also gave evasive testimony as to why he could not obtain corroborating

evidence. When asked to provide news reports or human rights reports about residential

surveillance in China, Yu gave the non-response that local authorities would not issue

any documents about residential surveillance. When asked to provide documentation



                                          2
about his and his friend’s attendance at a particular middle school, Yu claimed he

could not provide such evidence because the school was being remodeled. But then

Yu could provide no proof that the school was being remodeled, merely saying that his

wife told him it was now a “brand new school.” Finally, Yu gave evasive and

inconsistent testimony about why he could not corroborate his attendance at church.

      “The adverse credibility determination by the IJ relied on factors explicitly

permitted by the REAL ID Act including unresponsive and undetailed testimony, and

inconsistent testimony for which there was no explanation or corroboration.” Shrestha

v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010).

2. Yu failed to corroborate his testimony.

      In Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011), we held that “the IJ

must give the applicant notice of the corroboration that is required and an

opportunity either to produce the requisite corroborative evidence or to explain why

that evidence is not reasonably available.”

      The record demonstrates that the IJ continued the case on multiple occasions

to allow Yu to obtain corroborating evidence, clarifying the specific evidence that

Yu needed to obtain. For instance, when Yu submitted evidence on surveillance

generally, the IJ clarified that he wanted evidence of residential surveillance, and

again allowed Yu time to find such evidence. Given the IJ’s instructions on the type

of corroborating evidence requested, the continuances to allow Yu to gather such



                                             3
evidence, and Yu’s failure to show that he was unable to gather the evidence, there

was no error.

PETITION DENIED.




                                        4